Citation Nr: 1823104	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-46 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to February 18, 2016 and in excess of 70 percent thereafter for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to February 18, 2016.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The Veteran filed a Notice of Disagreement (NOD) in July 2010 and a Statement of the Case was issued in October 2010. The Veteran filed a timely Substantive Appeal (VA Form 9) in November 2010. Thus, the Veteran perfected a timely appeal of the issues.

In March 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in September 2014 and July 2017, at which times the Board remanded the claim for further development.  The matter is once again before the Board for appellate consideration of the issues on appeal. 

In an April 2016 rating decision, the RO assigned a 70 percent rating for the Veteran's PTSD and granted TDIU, both effective February 18, 2016. As this is not considered a full grant of the benefits sought on appeal, the issues are still before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).




FINDINGS OF FACT

1. Since the January 20, 2010 effective date of the grant of service connection, the Veteran's PTSD has been manifested by the following symptoms: ongoing severe sleep impairment, near-continuous depression, anxiety, irritability, social isolation, avoidance behaviors, inability to establish and maintain effective relationships, and neglect of grooming habits/personal hygiene during periods of depression; such symptoms more nearly approximate occupational and social impairment with deficiencies in most areas; total social and occupational impairment has not been shown.

2. The evidence of record reasonably demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but no higher, for PTSD, from the January 20, 2010 effective date of service connection, have been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a total rating based on individual unemployability due to service-connected disability, prior to February 18, 2016, have been met. 38 U.S.C. §§ 1155, 5110(a), (b)(2) (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.16(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in February 2010 and August 2015.

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA medical records and examinations, hearing testimony, and statements from the Veteran and his representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor his representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

The Board also finds that the RO has substantially complied with the July 2017 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Post-traumatic Stress Disorder

The Veteran is service connected for PTSD, evaluated as 30 percent disabling prior to February 18, 2016, and evaluated as 70 percent disabling thereafter. The Veteran contends that the 30 percent rating initially assigned for his service-connected PTSD does not adequately reflect the severity of his psychiatric symptomatology. A February 2018 brief submitted by the Veteran's representative implies that the Veteran is satisfied with his current 70 percent evaluation and seeks only an effective date earlier than February 18, 2016. Nonetheless, as the Veteran is presumed to seek the maximum available benefits, the Board will consider whether his symptoms warrant higher evaluations at any point during the appeal period. See A.B. v. Brown, supra. 

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which is evaluated under the General Rating Formula For Mental Disorders. 38 C.F.R. § 4.130.

Under this formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2017).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, "and, if so, the "equivalent rating will be assigned." Id. In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below). The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 70 Fed. Reg. 45093 ((Aug. 4, 2014). This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-V, at 16. However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995). Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning well and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130 (2017).

Factual Background

The Veteran underwent an initial PTSD evaluation in April 2010. He denied mental health treatment before or during military service, and indicated that his first outpatient mental health contact was in 2010. He reported that his symptoms, including poor sleep and ruminations about his time in the military, began once he returned from Vietnam and stated that "it's been my whole adult life." The Veteran denied trials of psychiatric medications, suicidal or homicidal ideation, and substance abuse, although he reported that he had a plan to shoot himself when he first returned from Vietnam and reported that he drank alcohol while in Vietnam and regularly for 10 years after service. He reported that currently he drank approximately one beer with dinner or on a Friday night, and he denied drug abuse. See April 2010 VA Examination Report.

The examiner noted that the Veteran's medical records documented contact with a social worker beginning in February 2010. In a February 2010 consult for behavioral health, the diagnostic impression was chronic PTSD, insomnia, and depressive disorder, not otherwise specified. An April 2010 consult gave diagnoses of depressive disorder, not otherwise specified, anxiety, and chronic PTSD. In a March 2010 psychiatry note, the clinician commented on the Veteran not having a consistent report, but the examiner was of the opinion that this could have been in part due to his reported hearing difficulty. In that note, a GAF score of 60 was assigned. Id.

The examiner noted that the Veteran had worked various jobs including factory work and asphalt work. The Veteran retired at age 61 in 2006 and denied serious disciplinary problems or significant time missed due to mental health issues. The Veteran reported that he had no legal problems. It was further noted that the Veteran had married three times. He had most recently married in 2009, but indicated that he and his spouse were having difficulty and had recently separated. The Veteran has two adult sons with whom there was relationship tension. Id.

On examination, the Veteran was cooperative, although at times was deliberate and slow in responding. He reported mild word-finding difficulty on occasion. He was neatly dressed. His mood was dysphoric with congruent and restricted affect. The Veteran was unsure of his mood but observed to be sad and dysphoric. Estimated intellectual functioning was average. Insight and judgment were intact. The Veteran identified memory concerns, in that he could not remember newly learned tasks after several minutes. Id.

He denied hallucinations and overt suspiciousness of others. There was no evidence of obsessive/compulsive behaviors or manic behaviors. He described his mood as dysthymic to neutral when asked again and reported that he easily "gets put in a depressed mood." He denied suicidal and homicidal ideation, assaultive behaviors, and substance abuse. He did not report significant anxiety symptoms. Activities of daily living were intact for hygiene, cooking, chores, driving, and paying bills, although he reported avoidance of shopping for unclear reasons. Id.

Regarding depressive symptoms, the Veteran's mood and affect were observed to be depressed during the examination and he became tearful on several occasions. He noted that he was happy before military service, but since then had been irritable the majority of days. For example, he reported that he walks away from his wife and stops talking when he gets irritated with her on many occasions. He also reported "over 20 years" of decreased interest in activities such as fishing and trapping. He indicated that the weight he lost in Vietnam had not been regained despite regular eating. He reported low energy and long-standing sleep disturbance, noting that he had trouble falling asleep and wakes up to 3-4 times, often staying awake up to two hours. He stated "I've been told I sleep with my eyes open." The examiner noted that there had been no 30-day or greater remission for these depressive symptoms. Id.

The Veteran became tearful and distressed talking about his experiences in Vietnam and continued to talk about them, despite efforts by the examiner to redirect him to a less emotional topic. He attributed his sleep disturbance to night watches in Vietnam and reported that he had ruminations about the things he saw in Camp Carroll. Distressing thoughts occurred 3-4 days a week and the Veteran indicated that he had nightmares but did not give specifics. Avoidance behaviors included not talking about Vietnam and the activities he associates with it. For many years he did not associate with Veterans; however he had recently joined the American Legion. He avoids war movies. A restricted range of affect was observed by the examiner while depressed mood or tearfulness was expressed. When asked about the future, the Veteran replied that he did not think about the future and stated "I like to be left alone" in relation to his avoidance of crowds. Id.

The examiner noted heightened physiological arousal in the form of significant sleep disturbance, irritability, poor concentration (Veteran stated "my mind wanders"), some hypervigilance, and an exaggerated startle response. Id.  
The examiner rendered diagnoses of chronic, moderate PTSD and depressive disorder, NOS. Moderate stress included a limited support network and recent distress regarding the stability of his marriage. A GAF score of 54 was assigned based upon moderate PTSD symptoms and moderate difficulty in social functioning. The examiner noted that the link between PTSD symptoms and the Veteran's military experience was clear. Ever since returning from Vietnam, he had symptoms including nightly sleep disturbance and distressing thoughts about his war experiences (at least 3 times a week). At the examination, he cried 4-5 times when beginning to discuss symptoms or events related to Vietnam. In addition to meeting DSM-IV criteria for chronic PTSD, the examiner noted that the Veteran also met the criteria for a depressive disorder. He presented with dysphoric and sad mood, and restricted but sad affect. The examiner opined that his depressive symptoms were secondary to PTSD sequela. Id.

The examiner noted that the Veteran reported that his work functioning was maintained until his retirement several years ago apparently because he worked alongside other Veterans and they supported each other. At the time of the examination, the Veteran felt that he could no longer work at his factory job because he becomes "easily upset" and impatient with younger people who think differently, noting "I'll walk away" from them. As an example, he noted that at his trap club, he strongly voiced his irritation about members who run things the wrong way. The examiner reported that it was of note that the Veteran had resigned as president of the club a year prior because of his frustration with the situations. She noted that these examples support both impairment of occupational capacity and social functioning. She stated that it was her professional opinion that the Veteran's PTSD symptoms are responsible for at least an occasional decrease in work efficiency and inability to perform job tasks. She further noted that this impairment extended into social function, e.g. friendships are only with other veterans and he reported that the "clams up" when his wife wants to talk. The examiner indicated that the Veteran's prognosis was fair to guarded. Id.
 
The Veteran underwent a behavioral health intake assessment in November 2010. He reported there to have counseling for his PTSD symptoms. He reported that he had never talked about his experience to anyone, even other veterans. He stated that his symptoms always affected him in traffic and crowds. He further reported anxiety, waking out of sound sleep, worrying about current problems or Vietnam traumas, intrusive thoughts, and a fear of the dark. He indicated that he had nightmares less now, but that anxiety, intrusive thoughts, and avoidance behaviors remained a problem and were negatively impacting his marriage. Avoidance and intrusive thoughts made it difficult to go out with his wife and enjoy himself. See November 2010 Behavioral Health Intake Assessment. 

The Veteran endorsed symptoms of impaired appetite, sleep latency and interruption, feelings of nervousness and excessive worry, irritability and low energy. The examiner noted recurrent intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, exaggerated startle response, loss of ability to feel or express certain emotions, and feelings of detachment/estrangement from others. The Veteran was oriented and attentive and displayed appropriate appearance, grooming, and behavior. Speech and language were normal. He displayed depressed mood and his affect was congruent with his mood. The clinician noted a diagnostic impression of chronic PTSD, secondary to Vietnam/military trauma, and a GAF score of 50 was assigned. The clinical impression noted that the Veteran's PTSD was moderate to severe and chronic and the Veteran had marital discord due to PTSD symptoms. Id.

A December 2010 behavioral health note by Dr. C.P. repeated the symptoms detailed in the November 2010 intake evaluation. During the December 2010 visit, the Veteran indicated that he did not feel particularly depressed, but that sleep was still sometimes a problem. He indicated that his mood was fair but denied significant depressive symptoms and crying spells. He was occasionally irritable and reported low energy. The Veteran denied symptoms of generalized anxiety disorder, OCD, and panic attacks. The impression on that date indicated that the Veteran was able to work but did have several failed marriages. The clinician noted a diagnosis of chronic PTSD and a GAF score of 55. The plan was for the Veteran to attend individual therapy and consider medication management. See December 2010 Mental Health Note. 

A March 2011 treatment note detailed a behavioral health treatment plan for the Veteran. The plan indicated that the Veteran would commence prolonged exposure therapy with relaxation techniques and listening to audio tape of other Vietnam veterans who had successfully completed therapy. The Veteran responded favorably to relaxation training and noted that he realized he had a fear of the dark many times and had not realized it. He noted that he must carry his weapon just walking through his own woods. He further reported communication and intimacy problems with his spouse. The examiner noted chronic, moderate PTSD and psychosocial issues secondary to PTSD. A GAF score of 55-60 was assigned. See March 2011 Behavioral Health Treatment Plan. 

The Veteran testified before the undersigned VLJ in March 2011. He reported that he tended to stay at home often. He noted that he avoided people and did not like going out to stores. The Veteran stated that his wife complained that he does not talk and he indicated that he preferred to hold everything inside. The Veteran reported going to dinner once a week with his wife, father-in-law, and brother-in-law. He reported that he and his wife go dancing approximately once a month. The Veteran was on his third marriage, the previous two marriages having ended in divorce. He reported that he has two sons from his first marriage but indicated that he had no relationship with them, did not see them at all, and did not know where they were. The Veteran indicated that he held a number of jobs over the years before retiring but that he frequently had conflicts with coworkers and supervisors. He stated that he could not get along with them. See March 2011 Hearing Transcript. 

In March 2013, the Veteran submitted buddy statements from his wife, brother-in-law, and a friend, M.P. The Veteran's wife, T.W., reported that the Veteran was withdrawn and reclusive with an inability to express emotions and extreme reluctance to communicate. She stated that his symptoms affected their socializing as the Veteran exhibited anxiety in crowded environments. She noted that he would not go to movies with her due to his fear of dark places. T.W. described the Veteran's emotions as a roller coaster, noting times of calm and enjoyment contrasted with eruptions of anxiety, brooding, and uneasiness. See Statement of T.W.

The Veteran's friend M.P. noted that he had known the Veteran for over 20 years. He reported that the Veteran had nine or more jobs after discharge from service and that he had stress at all of them due to his PTSD symptoms. He reported that the Veteran lacked "people skills" which made it difficult for him to work or stay at jobs. He further noted the Veterans relationship struggles, citing his history of multiple marriages and observations that the Veteran had distanced himself from everyone but a few individuals who he confides in. See Statement of M.P.
 
In March 2013, the Veteran submitted a PTSD DBQ by Dr. A.F., a private clinical psychologist. The doctor noted diagnoses of chronic, severe PTSD and alcohol dependence and assigned a GAF score of 50. He found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. It was noted that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder as the symptoms were responses to the underlying condition and not meaningfully separable. See March 2013 DBQ by Dr. A.F.

Dr. A.F. further noted symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships. Id.

In attached remarks, Dr. A.F. noted that the VA records from December 2010 specifically noted the Veteran's condition as chronic and assigned a GAF score of 55, which represents moderate functional difficulties. Symptoms identified included: nightmares; recurrent intrusive thoughts; flashbacks; avoidance of situations that remind him of the trauma; avoidance of discussion relative to his experiences; exaggerated startle response; hypervigilance; and decreased ability to feel emotions and to express himself. Dr. A.F. noted that the Veteran continued to validate those symptoms and that he was unable to sustain marital relationships and was involved in his third divorce proceeding. He had limited social interest, was increasingly irritable and found it difficult to manage relationships with others in the workplace, which resulted in his having numerous jobs since his discharge. See Written Remarks of Dr. A.F. 

Dr. A.F. concluded that based upon the record, including the April 2010 VA examination, correspondence from the Veteran's friend and current spouse, and the current mental status evaluation, that the Veteran's symptoms were pervasive, of marked severity, in terms of their impact upon social and occupational functioning. He agreed that the diagnosis of PTSD assigned by VA was appropriate, but concluded that a GAF of 48 more closely reflected the severity of the dysfunction. He further opined that the Veteran's VA rating understated the severity of the Veteran's PTSD. He noted that the condition was chronic, had a poor prognosis, and was present at such level of severity when the claim for compensation was filed. Id. 

The Veteran underwent a VA PTSD review in February 2016. The examiner listed a diagnosis of moderate to severe chronic PTSD. Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. He noted that the Veteran remained with his third wife although marriage problems continued. Symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and inability to establish and maintain effective relationships. Behavior observations: reserved, forthright, somewhat anxious appearing - wringing hands. Noted PTSD symptomatology appears moderate to severe on examination. See February 2016 DBQ.

The examiner stated that in his medical opinion, the Veteran displays occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Social impairments have traditionally predominated the Veteran's life since his service in Vietnam although there has been mild to moderate impact on working and as noted above, occupational impairment includes mood, irritability, thinking, and interacting with peers, supervisors, and customers. Id.

He noted that the Veteran has numerous symptoms of PTSD including intrusion symptoms, avoidance of stimuli associated with the traumatic events, negative alterations in cognitions/mood, hyperarousal, as well as anxiety, depression, panic attacks, chronic sleep impairment, and inability to establish and maintain effective relationships. The examiner noted that these symptoms were corroborated by previous records. Also noted in the C&P examination, as well as the VA clinical records, the Veteran's relationships with others have been so problematic over the years that he has been married twice before while his current marriage has been on the verge of dissolution more than once. Other family relationships have been tumultuous and he has few friends. The Veteran has tended toward isolating activities and jobs over the years, usually preferring to work entirely on his own and with minimal supervision due to irritability and this difficulty establishing and maintaining effective relationships. The examiner opined that "obviously, this would be an issue regardless of whether one were to engage in sedentary or physical work." Id. 

The Veteran submitted lay statements from his sister, S.H. and his niece R.P. in November 2017. S.H. indicated that her brother had experienced severe mental health symptoms from his service-connected PTSD. She reported that he was quiet, withdrawn, and distant, avoiding most social interaction. His depression caused him to suffer low mood and motivation where he does not want to go anywhere or get up to do anything. She noted that he had extreme anxiety that caused him to be nervous and edgy, with panic attacks when he is out of his comfort zone or trigged by being around people or outside of the house. When stressed or overwhelmed, he will shut down and leave. He occasionally had outbursts which were typically in relation to control issues or having things done the way he wants them done. If things are not done his way, he will become upset and react poorly without hearing the other side. She noted that this added to his difficulty getting along with other people and contributed to him having few friends. Most of his friends were people who were tolerant of him because they were familiar with what he was going through. His depression and anxiety prevent him from leaving the house and his sister reported that she did all of the buying and shopping because he stays home to avoid people. She further noted that he had problems with focus and staying on task and frequently forgets things. On the occasions when the Veteran does leave the house to get something, she noted that he would often return with nothing because he could not remember why he had left the house to begin with. She further noted that she organizes and dispenses his medications and pays the bills because he often gets distracted and forgets. See Statement of S.H.

The Veteran's niece, R.P. noted that she visits the Veteran 4-5 times a week. She reported that he had never been a social person since returning from the military and that he experiences severe depression and anxiety. R.P. indicated that the Veteran keeps to himself, even in the house he shares with his sister, noting that he will stay in his own part of the house. She observed that the Veteran sometimes neglects to care for himself when he is really down and that the Veteran's sister must remind him to shower. R.P. indicated that she is a certified nursing assistant and that in her opinion the Veteran's memory issues were more than just age related. She noted that he frequently forgets things he should remember and relayed similar instances of the Veteran leaving the house and returning because he had forgotten what he intended to do. She noted that his anxiety causes him to be nervous and edgy, and that such anxiety was exacerbated by being around people, mainly in crowds or groups. She further noted that he has an inability to adapt to change, noting that the house he lives in had belonged to the Veteran's parents and was essentially unchanged from the time they were alive. See Statement of R.P.

The Veteran submitted a PTSD DBQ from Dr. R.W., a private licensed psychologist, in December 2017. He noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. He noted that the Veteran was currently going through a divorce from his third wife of seven years mainly due to his PTSD. He reported a history of ongoing social anxiety, anger, intimacy issues, conflict resolution, isolated and withdrawn symptoms. He noted that the Veteran stays home a lot, avoids crowds, is hypervigilant, easily startled, and had diminished participation in social activities. The Veteran reported a history of social and relationship problems, mood and motivation disturbances, chronic sleep, daily living, and work impairment. The Veteran reported a history of psychiatric medications to manage symptoms. The Veteran reported self-medicating with alcohol in the past to cope with PTSD symptoms although he stated that he had discontinued alcohol abuse due to it only worsening his PTSD and related sleep problems. See December 2017 PTSD DBQ and Written Report. 

The examiner listed the following symptoms that apply to the Veteran's PTSD: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory; flattened affect; difficulty in understanding complex commands; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place. Id.

In an attached written report of his clinical review, Dr. R.W. noted that the Veteran had not worked since 2006 due to his PTSD complications. The Veteran reported an inability to sustain employment since that time due to his PTSD decline and functional impairment with overall work and social tasks. The Veteran reported a transitional work history of nine different labor and truck driving jobs as well as conflict and difficulty getting along with fellow workers. He reported that his work functioning was maintained until his retirement several years prior because he worked alongside other Veterans and they supported each other. Id.

The doctor noted several of the symptoms detailed above. He further noted that the Veteran has very severe short-term and long-term memory loss. He is disoriented to time and stated that he gets his days mixed up. He admitted that he constantly forgets things and has to write a list. The Veteran reported unprovoked irritability. He has intermittent inability to perform activities of daily living with his sister performing household chores and shopping for the Veteran. The Veteran indicated that he can adequately manage his finances. The Veteran only leaves the house to go to doctor's appointments and absolute necessities. He has a canine companion that accompanies him when he goes out. The examiner cited evidence-based research in forming his opinion that the Veteran was unlikely to be able to adequately sustain and maintain meaningful gainful employment due to the ongoing social and occupational problems resulting from his chronic and debilitating service connected PTSD and associated symptomology. Id.

The examiner indicated that his opinion was based on an examination of the Veteran and review of his C-file records. He summarized much of the evidence discussed above before offering his conclusion that the Veteran's PTSD symptoms continue uninterrupted. He stated "this veteran's symptoms are certainly severe enough to disable and preclude him from sustaining substantial, gainful, employment activity up to and from the date of his initial claim and continues uninterrupted through the present time. Id.

Lastly, in a December 2017 residual functional capacity evaluation, Dr. C.P. indicated that the Veteran's mental problems have been present in their current frequency/severity since at least January 2010. He opined that the Veteran would miss 2 days of work per month due to his mental problems. He further opined that the Veteran would have to leave the workplace early 2 days per month due to his mental problems, and that the Veteran would not be able to stay focused to complete simple repetitive tasks more than 3 days per month for at least 7 hours of 8 hour workday. The Board notes that Dr. C.P. is a VA psychologist who has seen the Veteran at various times during the appeal period and the author of a December 2010 mental health note discussed above. See December 2017 Residual Functional Capacity Evaluation.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, and resolving all reasonable doubt in his favor, the Board finds that the Veteran's symptoms of PTSD have more nearly approximated the criteria for a higher initial 70 percent rating, but not higher, for the entirety of the appeal period.

As outlined above, the evidence shows that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas. VA mental health treatment records, the 2010 and 2016 VA examination reports, private PTSD examinations in May 2013 and December 2017, and the Veteran's competent statements and hearing testimony show that the service-connected PTSD has been manifested by near-continuous depression; avoidance; hypervigilance and hyperarousal; chronic insomnia and nightmares; flashbacks; occasional neglect of personal appearance and hygiene; an inability to establish and maintain effective relationships; anxiety; frequent intrusive thoughts; social isolation; mild memory loss; and unprovoked irritability.  

The April 2010 VA examiner noted several of the aforementioned symptoms and reported that they supported both impairment of occupational capacity and social functioning. She noted that these symptoms were responsible for at least occasional decrease in work efficiency and inability to perform job tasks with the impairment extending into social functioning. A November 2010 behavioral health intake assessment characterized the Veteran's PTSD symptoms as moderate to severe and chronic. 
The Veteran's GAF score has been estimated from 50-60 throughout the appeal period which is indicative of severe to moderate symptoms. The Board notes that the May 2013 assessment of Dr. A.F. assigned a GAF score of 50 and opined that a GAF of 48 was more reflective of the Veteran's symptomatology at the time of the April 2010 VA examination. As the Board noted above, disability percentages are not based solely on GAF scores. Of greater significance, the Board notes that the private opinions of Dr. A.F. in May 2013 and Dr. R.W. in December 2017 opine that the Veteran's PTSD has manifested at the current level of severity throughout the appeal period. These opinions were corroborated in the December 2017 functional capacity evaluation of Dr. C.P. who reported that the Veteran's mental health problems have been present in their current frequency/severity since at least January 2010. As the Board has noted, Dr. C.P. is a VA psychologist who has seen the Veteran in a clinical capacity throughout the appeal period.  

Additionally, the competent and credible lay statements of the Veteran and his friends and family members establish the ongoing presence and severity of symptoms consistent with the symptomatology contemplated by the 70 percent evaluation in Diagnostic Code 9411.

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence outlined above appears to be at least in approximate balance. It is the conclusion of the Board that the Veteran's overall disability picture indicates that a 70 percent evaluation, but no higher, should be assigned for PTSD from the date the Veteran submitted his claim. 38 C.F.R. § 4.7 (2017). Hence, to this extent the Veteran's claim is granted.

It is also concluded, however, that the evidence does not support an evaluation in excess of 70 percent. The Veteran's PTSD alone is not productive of total occupational and social impairment. The Veteran does not have gross impairment in thought processes or communication. In addition, no deficits have been noted with respect to the Veteran's speech and communication skills. The Veteran's behavior is not grossly inappropriate. He is oriented to time and place and he is able to perform activities of daily living, including maintenance of minimal personal hygiene. 

In finding the above, the Board acknowledges that the December 2017 opinion of Dr. R.W. suggests that the Veteran has gross impairment in thought processes or communication, obsessional rituals, unprovoked irritability with periods of violence, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene and disorientation to time or place. Although the record indicates significant social isolation and instances of memory loss, there is nothing to suggest that the Veteran displays any additional gross impairment in thought processes. Despite memory issues, the Veteran knows and communicates with his sister and niece. Additionally, the Veteran has not reported auditory or visual hallucinations in association with his flashbacks. Although he exhibits occasional neglect of personal appearance and hygiene, it has not been shown that he displays an inability to perform such functions. Further, although he displays unprovoked irritability, there is no evidence to suggest that such displays have been violent or that the Veteran displays a persistent danger of hurting self or others as contemplated by the 100 percent rating criteria. 

For these reasons, the Board finds that the evidence of record does not demonstrate total social impairment and do not more nearly approximate the symptoms contemplated under the 100 percent rating criteria. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established. However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent. 38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

The Veteran contends that he was unemployable due to his service-connected PTSD prior to February 18, 2016.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In light of the grant above, the Veteran is in receipt of a 70 percent disability rating for PTSD as of January 20, 2010. Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16 (a).

The remaining question is whether the Veteran's service-connected PTSD, which is his only service-connected disability, rendered him unable to secure or follow a substantially gainful occupation for the period prior to February 18, 2016.

The Veteran's VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed two years of high school and had no additional training or education. He reported that he worked as an oven attendant until 2006.

The Veteran has reported that he last worked in 2006 before retiring. At his April 2010 VA examination, the Veteran indicated that he was only able to maintain work functioning because he worked alongside other Veterans and they supported each other. The examiner noted that the Veteran was "easily upset" and impatient with younger people and that his PTSD symptoms were responsible for at least an occasional decrease in work efficiency and inability to perform job tasks. 

The March 2013 private opinion, detailed above, noted that the Veteran had limited social interest, was increasingly irritable and found it difficult to manage relationships with others in the workplace. This resulted in his having numerous jobs since his discharge. The doctor further noted that the Veteran's symptoms were pervasive and of marked severity in terms of their impact upon social and occupational functioning. He opined that such severity had been consistent throughout the appeal period

The February 2016 VA examiner noted that the Veteran had tended toward isolating activities and jobs over the years, usually preferring to work entirely on his own and with minimal supervision due to irritability and difficulty establishing and maintaining effective relationships. The examiner opined that "obviously, this would be an issue regardless of whether one were to engage in sedentary or physical work."

An April 2016 vocational opinion by Dr. S.B. found that the Veteran's work history consisted mostly of manufacturing work such as welding, metal work, and delivery driving until 2006. She opined that the severity of the psychological symptoms appeared to be significant enough to render the Veteran totally unable to work. She noted the Veteran's issues with social relationships, stress tolerance, and concentration which disable him from even simple work tasks. She determined that the Veteran was totally unemployable as a result of his service-connected PTSD.

The record contains additional medical and lay evidence that corroborate the Veteran's noted PTSD symptoms and their effect on his ability to work.

After thoroughly considering the totality of the evidence, to include the symptoms delineated by the various VA and private examiners and the Veteran's statements as to effects of his disability on employment, the Board finds that the Veteran's PTSD symptoms have remained consistent throughout the appeal and are best described as not being able to function in a gainful employment setting due to his PTSD symptoms. The Board finds that the medical evidence of record shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected PTSD.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the period prior to February 18, 2016, the criteria for a TDIU are met. 38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a 70 percent rating, but no higher, for PTSD, effective January 20, 2010, is granted.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to a TDIU prior to February 18, 2016, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


